DETAILED ACTION
Applicant’s amendment filed on May 31, 2022 has been fully considered and entered, but the arguments are not deemed to be persuasive.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
The Applicant argues, with respect to claim 1,  that Baraniuk fails to disclose all elements disclose all elements of  the claim. Specifically, Baraniuk fails to disclose at least “a plurality of pixel sensors, wherein each sensor is configured to generate an analog signal” and “a digital compression circuit (DCC)).

The Examiner respectfully disagrees.  Barianuk’s spatial light modulator is used to obtain photo counting measurements from a large multi-pixel area.  Barianuk is not limiting the image detector to a single pixel sensor.  The plurality of pixel sensors feature is present in Barianuk paragraphs [0029] and [0033] where Barianuk notes that “the bitstream produced is then communicated to a reconstruction algorithm, where processor 170, yields an output or recovered image of N spatial from substantially fewer than N measurements.” .   Barianuk further teaches in [0034] “collecting the modulated light onto photo-counting detector; recording the number of photons received for each pattern and the of arrival of the 


received photons, recovering the spatial distribution, with N pixel resolution, of the received photons by the algorithms of compressive from fewer than N measurement.”
The Applicant further argues that Barianuk fails to disclose “a digital compression circuit”.  The Examiner respectfully disagrees. Paragraphs [0022] and [0037] teaches compression algorithms.

The Applicant further argues that Cho and Baraniuk, even considered together, cannot render claim 1 obvious because Cho and Baraniuk, individually or in combination, fail to disclose or suggest all of the elements of the claim.  The Applicant continues to argue that Cho makes no mention of a digital compression circuit such as recited in claim 1.

The Examiner respectfully disagrees. The combination of Cho and Barianuk discloses a detector comprising a plurality of sensors in paragraph [0033].  Cho particularly teaches “a radiation detector includes a plurality of pixels which sense radiation. Each of the plurality of pixels including a plurality of counting pixels that sense the radiation for restoring an image, wherein, each of the plurality of counting pixels includes: a radiation absorption layer that converts incident photons into an electrical signal; and a photon processor that counts number of the photons, based on the electrical signal.”

Further the combination of Cho and Barianuk teaches compression as claimed. In the last office action, the Examiner indicated that the Cho was silent about a digital compression circuit. The Examiner indicated that Barianuk teaches a digital compression circuit in paragraphs [0020], [0022].  In addition, Barianuk further teaches digital compression in [0037].

It is the Examiner’s belief that the arguments were addressed.  A rejection will be provided below.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US Patent Application Publication no. 2015/0131776) in view of Baraniuk et al. (US Patent Application Publication no. 2011/0260036).

Regarding claim 1 and 20, Cho discloses a detector for imaging and efficiently digitizing a spatial distribution of photon flux (See Cho [0013] and [0033]), the detector comprising: a plurality of pixel sensors, wherein each sensor is configured to generate an analog electrical signal indicative of a number of photons detected by the sensor during an integration time interval (See Cho [0015], [0021]); a plurality of pixel circuits corresponding to the plurality of pixel sensors (See Cho [0063]), wherein each pixel circuit includes: an analog-to-digital converter (ADC) configured to generate an M-bit raw digital value based at least in part on the analog electrical signal generated by a corresponding pixel sensor (See Cho [0015], [0063] and [0150]); a digital processing unit configured to generate a set of frame data by collecting, from each pixel circuit of the plurality of pixel circuits in the detector (See Cho [0100], [0143], [0150]); and one or more transmitters, configured to transmit the set of frame data from the detector within a time interval corresponding to a frame rate (See Cho [0088], [0145]).
	It is noted that Cho is silent about a digital compression circuit (DCC) configured to generate an N-bit compressed digital value, wherein N is smaller than M, based at least in part on the M-bit raw digital value, and transmitting frame data corresponding to a frame rate.
	However, Baraniuk teaches a digital compression circuit (DCC) configured to generate an N-bit compressed digital value, wherein N is smaller than M, based at least in part on the M-bit raw digital value (See Baraniuk [0021], [0034]), and transmitting frame data corresponding to a frame rate (See Baraniuk [0021] and [0024]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Cho’s imaging detector to incorporate Baraniuk’s teachings wherein a digital compression circuit (DCC) configured to generate an N-bit compressed digital value, wherein N is smaller than M, based at least in part on the M-bit raw digital value.  The motivation for performing such a modification in Cho is to allow faster acquisition times and/or higher signal to noise ratios.

5.	Claims 2-4, 6, 10-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US Patent Application Publication no. 2015/0131776) in view of Baraniuk et al. (US Patent Application Publication no. 2011/0260036) as applied to claim 1 above, and further in view of Mandal et al. (US Patent Application Publication no. 2018/0055406).

Regarding claim 2 and 4, it is noted that the combination of Cho and Baraniuk is silent a range select circuit, configured to identify, from a plurality of non-overlapping ranges of possible M-bit digital values, a range corresponding to the M-bit raw digital value generated by the ADC, a mapping circuit, configured to generate a plurality of N-bit digital values corresponding to the plurality of non-overlapping ranges of possible M-bit digital values, and a selection circuit, configured to select, based on the range identified by the range-select circuit, the N-bit compressed digital value from the plurality of N-bit digital values generated by the mapping circuit.
	However, Mandal teaches a range select circuit, configured to identify, from a plurality of non-overlapping ranges of possible M-bit digital values, a range corresponding to the M-bit raw digital value generated by the ADC (See Mandal [0081], [0112] and [0133]), a mapping circuit, configured to generate a plurality of N-bit digital values corresponding to the plurality of non-overlapping ranges of possible M-bit digital values (See Mandal [0094]-[0095], and [0098]), and a selection circuit, configured to select, based on the range identified by the range-select circuit, the N-bit compressed digital value from the plurality of N-bit digital values generated by the mapping circuit (See [0112], [0116]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the combination of Cho and Baraniuk to incorporate the teachings of Mandal including a range select circuit, configured to identify, from a plurality of non-overlapping ranges of possible M-bit digital values, a range corresponding to the M-bit raw digital value generated by the ADC, a mapping circuit, configured to generate a plurality of N-bit digital values corresponding to the plurality of non-overlapping ranges of possible M-bit digital values, and a selection circuit, configured to select, based on the range identified by the range-select circuit, the N-bit compressed digital value from the plurality of N-bit digital values generated by the mapping circuit.  The motivation for performing such a modification in the proposed combination is to perform proper filtering.

As per claim 3, most of the limitations of this claim have been noted in the above rejection of claim 1.  In addition, the combination of Cho and Baranuik further teaches N-digital values, and a circuit which includes a combinational logic circuit configured to select N-bit compression digital value from the plurality of N-bit digital values (See Cho [0231], [0127], and [0150]). 

As per claim 10, Cho further teaches wherein the detector is a photon counting detector (See Cho [0013] and [0015]).

As per claim 11, Cho further teaches wherein the detector is a charge-integrating detector (See Cho [0017], and [0195]-[0196]). 

As per claim 12, the combination of Cho and Baraniuk is silent about selecting the gain as specified int the claim. 
	However, Mandal teaches pixel circuitry to select a gain from a plurality of gains, and an ADC that generates M-bit raw digital values (See Mandal [0121], [0137], [0222]
 and [0236]).
Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the combination of Cho and Baraniuk to incorporate the teachings of Mandal to provide the pixel circuitry to select a plurality of ranges.  
The motivation for providing such a modification in the combination of Cho and Baraniuk is to be able to amplify the difference between the reconstructed signal and the signal measured at the electrode.

As per claims 6 and 15, Cho further teaches wherein the DCC includes a digital divider with the divisor input based at least in part on the M-bit raw digital value generated by the ADC (See Cho [0024], [0027], and [0246]).

As per claim 16, the combination of Cho and Baraniuk further teaches wherein the DCC is configured to generate N-bit compressed digital values digital value using a look-up table (See Cho [0063], [0176]).

As per claim 17, the combination of Cho and Baraniuk further teaches wherein the digital processing unit is further configured to generate another set of frame data by collecting, from each pixel circuit of the plurality of pixel circuits in the detector, the raw digital value (See Cho [0104], [0267]).

As per claim 18, the combination of Cho and Baraniuk further teaches wherein the detector is an X-ray detector (See Cho [0004], [0012]).

As per claim 19, the combination of Cho and Baraniuk further teaches the detector wherein the plurality of pixel circuits is implemented on a single application-specific integrated circuit (ASIC) (See Cho [0063]).

6.	Claims 5, 7-9, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424